Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) dated December 27, 2006 is made by and
between Veritas DGC Inc. (the “Company”), and Timothy L. Wells (the
“Executive”), effective as provided below.

W I T N E S S E T H:

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Executive and the Company have heretofore entered into that certain
Amended and Restated Employment Agreement dated as of October 22, 2001 (the
“Original Agreement”);

WHEREAS, the Company may be acquired pursuant to that certain Agreement and Plan
of Merger (the “Merger Agreement”), dated as of September 4, 2006, by and among
the Company, Compagnie Générale de Géophysique (“CGG”) and certain of CGG’s
affiliates, provided that the shareholders of the Company and CGG approve of
such acquisition and certain other conditions, as described in the Merger
Agreement, are met;

WHEREAS, subject to and conditioned upon the occurrence of the Closing, the
Company desires to continue to employ the Executive in an executive capacity on
the terms and conditions, and for the consideration, hereinafter set forth, and
the Executive desires to continue to be employed by the Company on such terms
and conditions and for such consideration; and

WHEREAS, subject to and conditioned upon the occurrence of the Closing (as
defined in the Merger Agreement), the Company desires to assume certain
obligations under the Original Agreement, subject to certain modifications to
change the time and form of payment of benefits under the Original Agreement,
but to otherwise amend, restate and supercede the Original Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, but subject to the occurrence of the Closing, the
Company and the Executive agree as follows effective as of the Closing Date (as
defined in the Merger Agreement and, as used herein, the “Effective Date”):


ARTICLE 1
EMPLOYMENT AND DUTIES


1.1           EMPLOYMENT; EFFECTIVE DATE.  EFFECTIVE AS OF THE EFFECTIVE DATE
AND CONTINUING FOR THE PERIOD OF TIME SET FORTH IN ARTICLE 2 OF THIS AGREEMENT,
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


1.2           POSITIONS.  THE EXECUTIVE SHALL SERVE AS PRESIDENT OF THE WESTERN
HEMISPHERE SERVICES OPERATIONS OF CGG AND A MEMBER OF THE EXECUTIVE COMMITTEE
(THE “EXECUTIVE COMMITTEE”) OF CGG AND ITS AFFILIATES (THE “CGG GROUP”).  THE
COMPANY SHALL MAINTAIN THE EXECUTIVE IN SUCH POSITIONS AND/OR IN SUCH OTHER
POSITIONS AS THE PARTIES MUTUALLY MAY AGREE, FOR THE FULL TERM OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER.


--------------------------------------------------------------------------------





1.3           DUTIES AND SERVICES.  THE EXECUTIVE AGREES TO SERVE IN THE
POSITIONS REFERRED TO IN SECTION 1.2 AND TO PERFORM DILIGENTLY AND TO THE BEST
OF HIS ABILITIES THE DUTIES AND SERVICES APPERTAINING TO SUCH OFFICES, AS WELL
AS SUCH ADDITIONAL DUTIES AND SERVICES APPROPRIATE TO SUCH OFFICES UPON WHICH
THE PARTIES MUTUALLY MAY AGREE FROM TIME TO TIME.  THE EXECUTIVE’S EMPLOYMENT
SHALL ALSO BE SUBJECT TO THE POLICIES MAINTAINED AND ESTABLISHED BY THE COMPANY,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


1.4           OTHER INTERESTS.  THE EXECUTIVE AGREES, DURING THE PERIOD OF HIS
EMPLOYMENT BY THE COMPANY, TO DEVOTE HIS PRIMARY BUSINESS TIME, ENERGY AND
REASONABLE BEST EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
AFFILIATES AND NOT TO ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS OR
BUSINESSES, WHETHER OR NOT SIMILAR TO THAT OF THE COMPANY, EXCEPT WITH THE
CONSENT OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”). 
THE FOREGOING NOTWITHSTANDING, THE PARTIES RECOGNIZE AND AGREE THAT THE
EXECUTIVE MAY ENGAGE IN PASSIVE PERSONAL INVESTMENTS AND OTHER CIVIC AND
CHARITABLE ACTIVITIES THAT DO NOT CONFLICT WITH THE BUSINESS AND AFFAIRS OF THE
COMPANY OR INTERFERE WITH THE EXECUTIVE’S PERFORMANCE OF HIS DUTIES HEREUNDER
WITHOUT THE NECESSITY OF OBTAINING THE CONSENT OF THE BOARD OF DIRECTORS.


1.5           DUTY OF LOYALTY.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
EXECUTIVE OWES A FIDUCIARY DUTY OF LOYALTY, FIDELITY, AND ALLEGIANCE TO USE HIS
REASONABLE BEST EFFORTS TO ACT AT ALL TIMES IN THE BEST INTERESTS OF THE
COMPANY.  IN KEEPING WITH THESE DUTIES, THE EXECUTIVE SHALL MAKE FULL DISCLOSURE
TO THE COMPANY OF ALL BUSINESS OPPORTUNITIES PERTAINING TO THE COMPANY’S
BUSINESS AND SHALL NOT APPROPRIATE FOR THE EXECUTIVE’S OWN BENEFIT BUSINESS
OPPORTUNITIES CONCERNING THE SUBJECT MATTER OF THE FIDUCIARY RELATIONSHIP.


ARTICLE 2
TERM AND TERMINATION OF EMPLOYMENT


2.1           TERM.


(I)            UNLESS SOONER TERMINATED PURSUANT TO OTHER PROVISIONS HEREOF, THE
COMPANY AGREES TO EMPLOY THE EXECUTIVE FOR THE PERIOD BEGINNING ON THE EFFECTIVE
DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE.  WITHIN SIXTY
DAYS BEFORE THE EXPIRATION OF THREE YEARS AFTER THE EFFECTIVE DATE AND WITHIN
SIXTY DAYS BEFORE EACH SUCCESSIVE THREE-YEAR PERIOD OF TIME AFTER THE EFFECTIVE
DATE THAT OCCURS WHILE THIS AGREEMENT IS IN EFFECT, THE COMPANY SHALL HAVE THE
RIGHT TO REVIEW THIS AGREEMENT, AND IN ITS SOLE DISCRETION EITHER CONTINUE AND
EXTEND THIS AGREEMENT, TERMINATE THIS AGREEMENT, OFFER THE EXECUTIVE A DIFFERENT
AGREEMENT AND/OR ALLOW THIS AGREEMENT TO EXPIRE AT THE END OF SUCH THREE-YEAR
PERIOD OF TIME.  THE COMPANY WILL NOTIFY THE EXECUTIVE OF SUCH ACTION WITHIN
SAID SIXTY-DAY TIME PERIOD MENTIONED ABOVE.  THIS AGREEMENT SHALL REMAIN IN
EFFECT UNTIL SO TERMINATED AND/OR MODIFIED BY THE COMPANY OR, IF APPLICABLE,
UNTIL ITS TERM EXPIRES.  FAILURE OF THE COMPANY TO TAKE ANY ACTION WITHIN SAID
SIXTY DAYS SHALL BE CONSIDERED AS AN AUTOMATIC TERMINATION OF THIS AGREEMENT,
WITHOUT REQUIREMENT OF NOTICE TO THE EXECUTIVE THEREOF.


(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 2.1, IT IS AGREED THAT IF A CHANGE IN CONTROL OCCURS WHILE THIS
AGREEMENT IS IN EFFECT, THEN THIS AGREEMENT SHALL NOT BE SUBJECT TO TERMINATION
OR MODIFICATION UNDER SECTION 2.1(I) AND SHALL REMAIN IN FORCE FOR A PERIOD OF
TWO YEARS AFTER SUCH CHANGE IN CONTROL, AND IF WITHIN SAID TWO

2


--------------------------------------------------------------------------------




years the contingency factors occur which would entitle the Executive to the
benefits as provided herein, this Agreement shall remain in effect in accordance
with its terms.  If, during the Term and within such two years after a Change in
Control, the contingency factors that would entitle the Executive to such
benefits do not occur, this Agreement will be considered to have terminated
effective as of the expiration of such two year period following the Change in
Control.


2.2           COMPANY’S RIGHT TO TERMINATE.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 2.1, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME BEFORE THE EXPIRATION OF THE TERM
PROVIDED FOR IN SECTION 2.1, FOR ANY OF THE FOLLOWING REASONS:

(I)            UPON THE EXECUTIVE’S DEATH;

(II)           UPON THE EXECUTIVE’S BECOMING INCAPACITATED BY ACCIDENT, SICKNESS
OR OTHER CIRCUMSTANCE WHICH RENDERS HIM MENTALLY OR PHYSICALLY INCAPABLE OF
PERFORMING THE DUTIES AND SERVICES REQUIRED OF HIM HEREUNDER ON A FULL-TIME
BASIS WITH REASONABLE ACCOMMODATION FOR A PERIOD OF AT LEAST 120 CONSECUTIVE
DAYS OR FOR A PERIOD OF 180 BUSINESS DAYS DURING ANY TWELVE-MONTH PERIOD
(“DISABILITY”);

(III)          FOR “CAUSE,” WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN (A)
THE EXECUTIVE’S GROSS NEGLIGENCE, GROSS NEGLECT OR WILLFUL MISCONDUCT IN THE
PERFORMANCE OF THE DUTIES REQUIRED OF HIM HEREUNDER, (B) THE EXECUTIVE’S
COMMISSION OF A FELONY THAT IS EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
ON THE COMPANY, OR (C) THE EXECUTIVE’S MATERIAL BREACH OF ANY MATERIAL PROVISION
OF THIS AGREEMENT; OR

(IV)          FOR ANY OTHER REASON WHATSOEVER OR FOR NO REASON, IN THE SOLE
DISCRETION OF THE TOP EXECUTIVE MANAGEMENT OF THE PARENT COMPANY.

A termination of the Executive’s employment by the Company pursuant to clause
(iv) above is referred to as a “Without Cause Termination.”  Any termination of
the Executive’s employment by the Company for Cause shall be effective only upon
delivery to the Executive of a certified copy of a letter signed by a legal
representative of the Parent Company following a meeting at which the Executive
was given an opportunity to be heard (with counsel, if desired by the Executive)
on at least five business days’ advance notice, finding that the Executive was
guilty of the conduct constituting Cause, and specifying the particulars
thereof.


2.3           EXECUTIVE’S RIGHT TO TERMINATE.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 2.1, THE EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT
UNDER THIS AGREEMENT AT ANY TIME BEFORE THE EXPIRATION OF THE TERM PROVIDED FOR
IN SECTION 2.1, FOR ANY OF THE FOLLOWING REASONS:

(I)            UPON A CHANGE IN EMPLOYMENT TERMS (AS DEFINED IN SECTION 8.1);
PROVIDED, HOWEVER, THAT A TERMINATION OF EMPLOYMENT BY THE EXECUTIVE UNDER THIS
CLAUSE (I) IS SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN CLAUSE (III) OF
THE DEFINITION OF “CHANGE IN EMPLOYMENT TERMS” SET FORTH IN SECTION 8.1; OR

(II)           FOR ANY OTHER REASON WHATSOEVER OR FOR NO REASON, IN THE SOLE
DISCRETION OF THE EXECUTIVE.

3


--------------------------------------------------------------------------------




A termination of the Executive’s employment by the Executive pursuant to clause
(i) above is referred to as a “Good Reason Termination.”


2.4           NOTICE OF TERMINATION.  IF THE COMPANY OR THE EXECUTIVE DESIRES TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER AT ANY TIME PRIOR TO EXPIRATION
OF THE TERM OF EMPLOYMENT AS PROVIDED IN SECTION 2.1, IT OR HE SHALL DO SO BY
GIVING WRITTEN NOTICE TO THE OTHER PARTY THAT IT OR HE HAS ELECTED TO TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER AND STATING THE EFFECTIVE DATE AND REASON
FOR SUCH TERMINATION (AND, IN THE CASE OF A NOTICE BY THE COMPANY, SUCH NOTICE
SHALL COMPLY WITH SECTION 2.2), PROVIDED THAT NO SUCH ACTION SHALL ALTER OR
AMEND ANY OTHER PROVISIONS HEREOF OR RIGHTS ARISING HEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS OF ARTICLE 4.


ARTICLE 3
COMPENSATION AND BENEFITS


3.1           BASE SALARY.  DURING HIS EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL
RECEIVE A MINIMUM ANNUAL BASE SALARY OF $370,000. THE COMPANY SHALL REVIEW THE
EXECUTIVE’S ANNUAL BASE SALARY ON AN ANNUAL BASIS AND MAY, IN ITS SOLE
DISCRETION, INCREASE, BUT NOT DECREASE, THE EXECUTIVE’S ANNUAL BASE SALARY, AND
REFERENCES IN THIS AGREEMENT TO “ANNUAL BASE SALARY” SHALL REFER TO ANNUAL BASE
SALARY AS SO INCREASED.  THE EXECUTIVE’S ANNUAL BASE SALARY SHALL BE PAID IN
EQUAL INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S STANDARD POLICY REGARDING
PAYMENT OF COMPENSATION TO EXECUTIVES IN THE UNITED STATES OF AMERICA (“U.S.”)
BUT NO LESS FREQUENTLY THAN MONTHLY.


3.2           SIGNING BONUS PAYMENTS.  ON THE EFFECTIVE DATE, THE COMPANY SHALL
PAY TO THE EXECUTIVE A LUMP SUM CASH PAYMENT IN AN AMOUNT (THE “FIRST SIGNING
BONUS PAYMENT”) EQUAL TO $1,197,000.  ON THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, THE COMPANY SHALL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO THE AMOUNT
REQUIRED TO BE PAID PURSUANT TO THE PRECEDING SENTENCE (THE “SECOND SIGNING
BONUS PAYMENT”).  FOR SAKE OF CLARITY, THE PARTIES AGREE THAT THE PAYMENTS AND
BENEFITS TO BE PROVIDED PURSUANT TO THIS SECTION 3.2 AND SECTION 3.3 SHALL BE
ABSOLUTELY UNCONDITIONAL WITH REGARD TO THE EXECUTIVE AND WILL SPECIFICALLY NOT
BE CONDITIONED UPON A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
OR, WITH RESPECT TO THE PAYMENT OF THE SECOND SIGNING BONUS PAYMENT”, THE
CONTINUED EMPLOYMENT OF EXECUTIVE WITH THE COMPANY OR ANY OF ITS AFFILIATES
(INCLUDING, AFTER THE MERGERS (AS DEFINED IN THE MERGER AGREEMENT), CGG OR ANY
OF ITS AFFILIATES), AND SHALL BE CONDITIONED SOLELY UPON THE OCCURRENCE OF THE
CLOSING PURSUANT TO THE MERGER AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, NEITHER THE FIRST SIGNING BONUS PAYMENT NOR THE SECOND SIGNING
BONUS PAYMENT SHALL BE PAID PRIOR TO JANUARY 1, 2007.


3.3           EFFECT OF CLOSING ON PRIOR EQUITY COMPENSATION.  EFFECTIVE
IMMEDIATELY UPON THE CLOSING PURSUANT TO THE MERGER AGREEMENT AND UNTIL THE
MERGER I EFFECTIVE TIME (AS DEFINED IN THE MERGER AGREEMENT), (A) EACH OPTION TO
ACQUIRE COMMON STOCK OR OTHER EQUITY SECURITIES OF THE COMPANY HELD BY EXECUTIVE
IMMEDIATELY PRIOR TO SUCH CLOSING SHALL BECOME FULLY EXERCISABLE, REGARDLESS OF
WHETHER OR NOT THE VESTING CONDITIONS SET FORTH IN THE RELEVANT STOCK OPTION
AGREEMENT HAVE BEEN SATISFIED IN FULL; AND (B) ALL RESTRICTIONS ON ANY
RESTRICTED COMMON STOCK OR OTHER EQUITY SECURITIES OF THE COMPANY GRANTED TO
EXECUTIVE PRIOR TO THE SUCH CLOSING SHALL BE REMOVED AND SUCH COMMON STOCK OR
OTHER EQUITY SECURITIES SHALL BE FREELY TRANSFERABLE (SUBJECT TO APPLICABLE
SECURITIES LAWS), REGARDLESS OF WHETHER THE CONDITIONS SET FORTH IN THE

4


--------------------------------------------------------------------------------





RELEVANT RESTRICTED STOCK AGREEMENTS HAVE BEEN SATISFIED IN FULL; PROVIDED,
HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, THE RESTRICTIONS ON THE RESTRICTED
COMMON STOCK OF THE COMPANY GRANTED TO THE EXECUTIVE PURSUANT TO THE 2006 LTIP
RESTRICTED STOCK AWARD SHALL NOT BE REMOVED AND SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH THEIR TERMS.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
CHANGE IN HIS POSITION WITH THE COMPANY AND, AFTER THE CLOSING UNDER THE MERGER
AGREEMENT, HIS RELATIONSHIP WITH CGG, AND THEIR RESPECTIVE AFFILIATES (INCLUDING
POSITION, DUTIES, FUNCTIONS RESPONSIBILITIES AND AUTHORITIES) AS IS REFLECTED BY
THIS AGREEMENT SHALL NOT CONSTITUTE GOOD REASON FOR TERMINATION OF HIS
EMPLOYMENT WITHIN THE MEANING OF CLAUSE (3) OF THE DEFINITION OF GOOD REASON
UNDER THE 2006 LTIP RESTRICTED STOCK AWARD OR A CHANGE IN EMPLOYMENT TERMS UNDER
CLAUSE (I)(A) OF THE DEFINITION OF SUCH TERM UNDER THIS AGREEMENT.  HOWEVER, FOR
SAKE OF CLARITY, THE COMPANY AND CGG ACKNOWLEDGE AND AGREE THAT CHANGES IN THE
EXECUTIVE’S POSITION, DUTIES, FUNCTIONS RESPONSIBILITIES OR AUTHORITIES AND THE
OTHER  TERMS AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT THAT OCCUR AFTER THE
EFFECTIVE DATE MAY CONSTITUTE GOOD REASON WITHIN THE MEANING OF THE 2006 LTIP
RESTRICTED STOCK AWARD OR A CHANGE IN EMPLOYMENT TERMS FOR PURPOSES OF THIS
AGREEMENT.


3.4           ANNUAL BONUSES.  FOR THE 2006 AND 2007 CALENDAR YEARS, PURSUANT TO
SECTION 5.12 OF THE MERGER AGREEMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE
AN ANNUAL CASH BONUS UNDER THE COMPANY’S GLOBAL MANAGEMENT INCENTIVE BONUS PLAN
OR A SUCCESSOR PLAN (THE “BONUS PLAN”), IN AN AMOUNT DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE PARENT COMPANY (THE
“COMPENSATION COMMITTEE”), BASED ON PERFORMANCE GOALS ESTABLISHED BY THE
COMPENSATION COMMITTEE IN ACCORDANCE WITH THE TERMS OF THE BONUS PLAN, AND WITH
A TARGET (THE “INCENTIVE TARGET”) OF NOT LESS THAN 75% (THE “INCENTIVE TARGET
PERCENTAGE”) OF THE EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT AT THE BEGINNING
OF THE CALENDAR YEAR, WITH APPROPRIATE INCREMENTALLY HIGHER BONUS OPPORTUNITIES
TO TAKE INTO ACCOUNT SUPERIOR PERFORMANCE, BUT SUBJECT TO A MAXIMUM ANNUAL CASH
BONUS OF 200% OF THE INCENTIVE TARGET (THAT IS, 150% OF THE ANNUAL BASE SALARY)
FOR THE YEAR. FOR SUBSEQUENT CALENDAR YEARS THROUGHOUT HIS EMPLOYMENT HEREUNDER,
THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL CASH BONUS BASED ON
PERFORMANCE GOALS ESTABLISHED BY THE COMPENSATION COMMITTEE; PROVIDED, HOWEVER,
THAT FOR ALL YEARS FOLLOWING 2007 DURING THE TERM OF THIS AGREEMENT, THE
EXECUTIVE SHALL BE PROVIDED A MINIMUM ANNUAL BONUS OPPORTUNITY THAT IS NO LESS
THAN THE ANNUAL BONUS OPPORTUNITY AVAILABLE TO EXECUTIVE FOR THE 2006 AND 2007
CALENDAR YEARS.


3.5           EQUITY AND INCENTIVE COMPENSATION AWARDS AFTER THE EFFECTIVE
DATE.  DURING HIS EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE ELIGIBLE FOR
EQUITY AND OTHER INCENTIVE COMPENSATION AWARDS IN ACCORDANCE WITH NORMAL
COMPETITIVE PAY PRACTICES, ON A BASIS NO LESS FAVORABLE THAN THE PROCESS AND
APPROACH USED FOR THE COMPANY’S OTHER SENIOR EXECUTIVES, AS DETERMINED BY THE
COMPENSATION COMMITTEE.  WITH RESPECT TO ANY EQUITY COMPENSATION AND PERFORMANCE
AWARD GRANTS THAT MAY BE GRANTED TO THE EXECUTIVE BY THE COMPANY, TO THE EXTENT
PERMITTED UNDER APPLICABLE FRENCH LAW, SUCH GRANTS SHALL INCLUDE PROVISIONS THAT
ALLOW THE EXECUTIVE TO CONTINUE TO VEST IN SUCH AWARDS FOLLOWING THE TERMINATION
OF HIS EMPLOYMENT IN THE EVENT OF A TERMINATION OF EMPLOYMENT WITHOUT CAUSE AT
ANY TIME OR TERMINATION FOR ANY REASON FOLLOWING A CHANGE IN CONTROL.


3.6           OTHER BENEFITS.  DURING HIS EMPLOYMENT HEREUNDER, THE EXECUTIVE
SHALL BE AFFORDED THE FOLLOWING BENEFITS AS INCIDENCES OF HIS EMPLOYMENT:

5


--------------------------------------------------------------------------------




(I)            BUSINESS AND ENTERTAINMENT EXPENSES.  SUBJECT TO THE COMPANY’S
STANDARD POLICIES AND PROCEDURES WITH RESPECT TO EXPENSE REIMBURSEMENT AS
APPLIED TO ITS EXECUTIVE EMPLOYEES GENERALLY, THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR, OR PAY ON BEHALF OF THE EXECUTIVE, REASONABLE AND APPROPRIATE
EXPENSES INCURRED BY THE EXECUTIVE FOR BUSINESS RELATED PURPOSES, INCLUDING DUES
AND FEES TO INDUSTRY AND PROFESSIONAL ORGANIZATIONS AND COSTS OF ENTERTAINMENT
AND BUSINESS DEVELOPMENT.

(II)           VACATION.  DURING EACH YEAR OF HIS EMPLOYMENT, THE EXECUTIVE
SHALL BE ENTITLED TO NOT FEWER THAN FIVE WEEKS OF PAID VACATION IN ACCORDANCE
WITH THE COMPANY’S VACATION POLICY FOR U.S.-BASED EMPLOYEES, AS IN EFFECT FROM
TIME TO TIME.

(III)          EMPLOYEE AND EXECUTIVE BENEFITS GENERALLY.  THE EXECUTIVE SHALL
BE ELIGIBLE FOR PARTICIPATION IN ALL EMPLOYEE AND EXECUTIVE BENEFITS, INCLUDING
WITHOUT LIMITATION QUALIFIED AND SUPPLEMENTAL RETIREMENT, SAVINGS AND DEFERRED
COMPENSATION PLANS, MEDICAL AND LIFE INSURANCE PLANS, AND OTHER FRINGE BENEFITS,
AS IN EFFECT FROM TIME TO TIME FOR OTHER SENIOR EXECUTIVES OF THE WESTERN
HEMISPHERE SERVICES ORGANIZATION OF CGG.


ARTICLE 4
PROTECTION OF INFORMATION


4.1           CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A FIDUCIARY
CAPACITY FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION,
KNOWLEDGE OR DATA RELATING TO THE COMPANY OR ANY OF ITS AFFILIATES, AND THEIR
RESPECTIVE BUSINESSES, WHICH SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY OF ITS AFFILIATES AND WHICH
SHALL NOT BE OR BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR
REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT) (REFERRED TO
HEREIN AS “CONFIDENTIAL INFORMATION”).  FOLLOWING THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE REQUIRED
BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH CONFIDENTIAL
INFORMATION TO ANYONE OTHER THAN THE COMPANY AND THOSE DESIGNATED BY IT.  IN NO
EVENT SHALL AN ASSERTED VIOLATION OF THE PROVISIONS OF THIS SECTION 4.1
CONSTITUTE A BASIS FOR DEFERRING OR WITHHOLDING ANY AMOUNTS OTHERWISE PAYABLE TO
THE EXECUTIVE UNDER THIS AGREEMENT.  ALSO, WITHIN 14 DAYS AFTER THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL RETURN TO COMPANY
ALL DOCUMENTS AND OTHER TANGIBLE ITEMS CONTAINING COMPANY INFORMATION WHICH ARE
IN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL.


4.2           REMEDIES.  THE EXECUTIVE ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT
BE SUFFICIENT REMEDY FOR ANY BREACH OF THIS ARTICLE BY THE EXECUTIVE, AND THE
COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF AS
REMEDIES FOR SUCH BREACH OR ANY THREATENED BREACH.  SUCH REMEDIES SHALL NOT BE
DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH OF THIS ARTICLE, BUT SHALL BE IN
ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY TO THE COMPANY, INCLUDING
THE RECOVERY OF DAMAGES FROM THE EXECUTIVE AND HIS AGENTS INVOLVED IN SUCH
BREACH AND REMEDIES AVAILABLE TO THE COMPANY PURSUANT TO THIS AND OTHER
AGREEMENTS WITH THE EXECUTIVE.

6


--------------------------------------------------------------------------------





ARTICLE 5
NONCOMPETITION AND NONSOLICITATION


5.1           IN GENERAL.  THE COMPANY HAS AND WILL DISCLOSE TO THE EXECUTIVE,
OR PLACE THE EXECUTIVE IN A POSITION TO HAVE ACCESS TO OR DEVELOP, TRADE SECRETS
AND CONFIDENTIAL INFORMATION OF THE COMPANY OR ITS AFFILIATES; AND/OR HAS AND
WILL PLACE THE EXECUTIVE IN A POSITION TO DEVELOP BUSINESS GOOD WILL ON BEHALF
OF THE COMPANY OR ITS AFFILIATES; AND/OR HAS AND WILL ENTRUST THE EXECUTIVE WITH
BUSINESS OPPORTUNITIES OF THE COMPANY OR ITS AFFILIATES.  AS PART OF THE
CONSIDERATION FOR THE COMPENSATION AND BENEFITS TO BE PAID TO THE EXECUTIVE
HEREUNDER; TO PROTECT THE TRADE SECRETS AND CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS AFFILIATES THAT HAVE BEEN AND WILL IN THE FUTURE BE DISCLOSED OR
ENTRUSTED TO THE EXECUTIVE, THE BUSINESS GOOD WILL OF THE COMPANY AND ITS
AFFILIATES THAT HAS BEEN AND WILL IN THE FUTURE BE DEVELOPED IN THE EXECUTIVE,
OR THE BUSINESS OPPORTUNITIES THAT HAVE BEEN AND WILL IN THE FUTURE BE DISCLOSED
OR ENTRUSTED TO THE EXECUTIVE BY THE COMPANY AND ITS AFFILIATES; AND AS AN
ADDITIONAL INCENTIVE FOR THE COMPANY TO ENTER INTO THIS AGREEMENT, THE COMPANY
AND THE EXECUTIVE AGREE TO THE NONCOMPETITION AND THE NONSOLICITATION
OBLIGATIONS HEREUNDER.


5.2           NONCOMPETITION.  THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY
FOR THE EXECUTIVE OR FOR OTHERS, IN ANY GEOGRAPHIC AREA OR MARKET WHERE THE
COMPANY OR ANY OF ITS AFFILIATES ARE CONDUCTING ANY BUSINESS OR HAVE DURING THE
PREVIOUS 12 MONTHS CONDUCTED SUCH BUSINESS:

(I)            ENGAGE IN ANY BUSINESS COMPETITIVE WITH THE BUSINESS ACTIVITIES
OF ACQUIRING, PROCESSING AND/OR INTERPRETING GEOPHYSICAL DATA AND/OR PRODUCING
AND/OR CONDUCTING GEOPHYSICAL SURVEYS CONDUCTED BY THE COMPANY AND ITS
AFFILIATES (THE “BUSINESS”); OR

(II)           RENDER ADVICE OR SERVICES TO, OR OTHERWISE ASSIST, ANY OTHER
PERSON, ASSOCIATION, OR ENTITY WHO IS ENGAGED, DIRECTLY OR INDIRECTLY, IN ANY
BUSINESS COMPETITIVE WITH THE BUSINESS.

For these purposes, if less than 33% of the revenues of any business are derived
from activities competitive with the Business, then the first business shall not
be considered to be competitive with the Business.  These noncompetition
obligations shall apply (x) during the period that the Executive is employed by
the Company and (y) if the Executive’s employment with the Company is terminated
unilaterally by the Executive (other than pursuant to a Good Reason Termination)
on or before December 31, 2008, then, except as provided in the next sentence,
during the one-year period following such termination.  If the Executive becomes
entitled to the Termination Benefits (as defined in Section 7.2) in connection
with a termination of his employment during a Change in Control Period or a
Termination in Anticipation of a Change in Control, or the Executive’s
employment with the Company is terminated for any reason after December 31,
2008, then, in any such case, these noncompetition obligations shall immediately
cease to apply.


5.3           NONSOLICITATION.  THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY
FOR THE EXECUTIVE OR FOR OTHERS, IN ANY GEOGRAPHIC AREA OR MARKET WHERE THE
COMPANY OR ANY OF ITS AFFILIATES ARE CONDUCTING ANY BUSINESS OR HAVE DURING THE
PREVIOUS 12 MONTHS CONDUCTED SUCH BUSINESS, INDUCE ANY EMPLOYEE OF THE COMPANY
OR ANY OF ITS AFFILIATES TO TERMINATE HIS OR HER EMPLOYMENT WITH THE

7


--------------------------------------------------------------------------------





COMPANY OR SUCH AFFILIATES, OR HIRE OR ASSIST IN THE HIRING OF ANY SUCH EMPLOYEE
BY ANY PERSON, ASSOCIATION, OR ENTITY NOT AFFILIATED WITH THE COMPANY, UNLESS
SUCH EMPLOYEE HAS TERMINATED EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES
BEFORE SUCH SOLICITATION.  THESE NONSOLICITATION OBLIGATIONS SHALL APPLY DURING
THE PERIOD THAT THE EXECUTIVE IS EMPLOYED BY THE COMPANY AND DURING THE ONE-YEAR
PERIOD COMMENCING ON THE DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR
ANY REASON.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 5.3
SHALL NOT RESTRICT THE ABILITY OF THE COMPANY TO TAKE ACTIONS WITH RESPECT TO
THE EMPLOYMENT OR THE TERMINATION OF EMPLOYMENT OF ANY OF ITS EMPLOYEES, OR FOR
THE EXECUTIVE TO PARTICIPATE IN ANY SUCH ACTIONS IN HIS CAPACITY AS AN OFFICER
OF THE COMPANY.


5.4           ENFORCEMENT AND REMEDIES.  THE EXECUTIVE ACKNOWLEDGES THAT MONEY
DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY BREACH OF THIS ARTICLE BY THE
EXECUTIVE, AND THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF AS REMEDIES FOR SUCH BREACH OR ANY THREATENED BREACH.  SUCH
REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH OF THIS
ARTICLE, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY
TO THE COMPANY, INCLUDING WITHOUT LIMITATION, THE RECOVERY OF DAMAGES FROM THE
EXECUTIVE AND THE EXECUTIVE’S AGENTS INVOLVED IN SUCH BREACH AND REMEDIES
AVAILABLE TO THE COMPANY PURSUANT TO THIS AND OTHER AGREEMENTS WITH THE
EXECUTIVE.


5.5           REFORMATION.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
COMPANY AND THE EXECUTIVE CONSIDER THE RESTRICTIONS CONTAINED IN THIS ARTICLE TO
BE REASONABLE AND NECESSARY TO PROTECT THE PROPRIETARY INFORMATION OF THE
COMPANY.  NEVERTHELESS, IF ANY OF THE AFORESAID RESTRICTIONS ARE FOUND BY A
COURT HAVING JURISDICTION TO BE UNREASONABLE, OR OVERLY BROAD AS TO GEOGRAPHIC
AREA OR TIME, OR OTHERWISE UNENFORCEABLE, THE PARTIES INTEND FOR THE
RESTRICTIONS THEREIN SET FORTH TO BE MODIFIED BY SUCH COURT SO AS TO BE
REASONABLE AND ENFORCEABLE AND, AS SO MODIFIED BY THE COURT, TO BE FULLY
ENFORCED.


ARTICLE 6
STATEMENTS CONCERNING COMPANY OR EXECUTIVE


6.1           IN GENERAL.  THE EXECUTIVE AND THE COMPANY AND ITS AFFILIATES
SHALL REFRAIN FROM ANY CRITICISMS OR DISPARAGING COMMENTS ABOUT EACH OTHER OR IN
ANY WAY RELATING TO THE EXECUTIVE’S EMPLOYMENT OR SEPARATION FROM EMPLOYMENT;
PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT SHALL APPLY TO OR RESTRICT IN
ANY WAY THE COMMUNICATION OF INFORMATION BY THE COMPANY OR ANY OF ITS AFFILIATES
OR THE EXECUTIVE TO ANY STATE OR FEDERAL LAW ENFORCEMENT AGENCY OR REQUIRE
NOTICE TO THE COMPANY OR THE EXECUTIVE THEREOF, AND NONE OF THE EXECUTIVE, THE
COMPANY OR ANY OF ITS AFFILIATES WILL BE IN BREACH OF THE COVENANT CONTAINED
ABOVE SOLELY BY REASON OF TESTIMONY OR DISCLOSURE THAT IS COMPELLED BY
APPLICABLE LAW OR REGULATION OR PROCESS OF LAW.  A VIOLATION OR THREATENED
VIOLATION OF THIS PROHIBITION MAY BE ENJOINED BY THE COURTS.  THE RIGHTS
AFFORDED UNDER THIS PROVISION ARE IN ADDITION TO ANY AND ALL RIGHTS AND REMEDIES
OTHERWISE AFFORDED BY LAW.


ARTICLE 7
EFFECT OF TERMINATION ON COMPENSATION


7.1           BY DEATH, DISABILITY, EXPIRATION OF THE TERM OR FOR CAUSE.  IF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE (I) UPON THE EXECUTIVE’S DEATH,
(II) UPON THE EXECUTIVE’S

8


--------------------------------------------------------------------------------





DISABILITY, (III) UPON EXPIRATION OF THE TERM PROVIDED IN SECTION 2.1, OR (IV)
BY THE COMPANY FOR CAUSE, THEN, IN ANY SUCH CASE, ALL COMPENSATION AND ALL
BENEFITS TO THE EXECUTIVE HEREUNDER SHALL TERMINATE CONTEMPORANEOUSLY WITH
TERMINATION OF HIS EMPLOYMENT EXCEPT TO THE EXTENT THIS AGREEMENT OR ANY PLAN OR
ARRANGEMENT OF THE COMPANY PROVIDES FOR VESTED BENEFITS (INCLUDING, WITHOUT
LIMITATION, SECTIONS 3.2 AND 3.3) OR CONTINUATION OF BENEFITS BEYOND TERMINATION
OF EMPLOYMENT; PROVIDED, HOWEVER, THAT:

(A)          IF SUCH TERMINATION OCCURS UPON THE EXECUTIVE’S DEATH OR DISABILITY
DURING A CHANGE IN CONTROL PERIOD (AS DEFINED IN SECTION 8.1), THEN, WITHIN 20
DAYS AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT (SUBJECT TO THE PROVISIONS
OF SECTION 8.2), THE COMPANY SHALL ALSO PAY TO THE EXECUTIVE (OR THE EXECUTIVE’S
ESTATE IN THE CASE OF THE EXECUTIVE’S DEATH) A LUMP SUM CASH PAYMENT EQUAL TO
THE PRORATED BONUS (AS DEFINED IN SECTION 8.1); AND

(B)           IF SUCH TERMINATION OCCURS DURING A CHANGE IN CONTROL PERIOD BY
REASON OF THE EXPIRATION OF THE TERM PROVIDED IN SECTION 2.1 THEN, SUBJECT TO
THE PROVISIONS OF SECTION 8.2, THE COMPANY SHALL ALSO PROVIDE THE EXECUTIVE WITH
THE TERMINATION BENEFITS.


7.2           BY THE COMPANY PURSUANT TO A WITHOUT CAUSE TERMINATION.  SUBJECT
TO THE PROVISIONS OF SECTIONS 7.4 AND 8.2, IF THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL BE TERMINATED BY THE COMPANY PRIOR TO EXPIRATION OF THE TERM
PROVIDED IN SECTION 2.1 PURSUANT TO A WITHOUT CAUSE TERMINATION (WHETHER BEFORE
OR AFTER THE OCCURRENCE OF A CHANGE IN CONTROL), THEN, UPON SUCH TERMINATION,
REGARDLESS OF THE REASON THEREFOR, (I) ALL COMPENSATION AND BENEFITS TO THE
EXECUTIVE HEREUNDER SHALL TERMINATE CONTEMPORANEOUSLY WITH THE TERMINATION OF
SUCH EMPLOYMENT, EXCEPT TO THE EXTENT THIS AGREEMENT OR ANY PLAN OR ARRANGEMENT
OF THE COMPANY PROVIDES FOR VESTED BENEFITS OR CONTINUATION OF BENEFITS BEYOND
TERMINATION OF EMPLOYMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 3.2 AND 3.3),
AND (II) THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH THE TERMINATION BENEFITS. 
FOR PURPOSES OF THIS AGREEMENT, THE TERM “TERMINATION BENEFITS” SHALL MEAN THE
FOLLOWING:  (A) WITHIN FIVE BUSINESS DAYS AFTER THE DATE OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE COMPANY SHALL PAY TO THE EXECUTIVE A LUMP SUM
CASH PAYMENT IN AN AMOUNT EQUAL TO THE SUM OF THE SEVERANCE PAYMENT, THE
PRORATED BONUS, AND THE MEDICAL COVERAGE PAYMENT; (B) ALL OPTIONS TO ACQUIRE
SHARES THAT HAVE BEEN GRANTED TO THE EXECUTIVE, TO THE EXTENT THEN OUTSTANDING,
SHALL BE VESTED IN FULL UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT AND SHALL
REMAIN EXERCISABLE THEREAFTER FOR THE PERIOD PROVIDED PURSUANT TO THE TERMS
THEREOF, WHICH PERIOD SHALL NOT BE LESS THAN 12 MONTHS (BUT IN NO EVENT SHALL
ANY SUCH OPTION BE EXERCISABLE AFTER THE EXPIRATION OF ITS FULL ORIGINAL TERM)
AND SUCH OPTIONS TREATMENT SHALL CONSTITUTE ECONOMIC REDUNDANCY (DISMISSAL ON
ECONOMIC GROUNDS) WITHIN THE MEANING OF THE EXCEPTION PROVIDED FOR IN CGG’S
VARIOUS STOCK OPTION PLANS; (C) WITH RESPECT TO THE 2006 LTIP RESTRICTED STOCK
AWARD, ANY PORTION OF THE SHARES SUBJECT TO SUCH AWARD THAT HAVE NOT YET VESTED
SHALL VEST IN FULL UPON EXECUTIVE’S TERMINATION OF EMPLOYMENT; AND (D) THE
COMPANY SHALL, AT ITS SOLE EXPENSE AS INCURRED, PROVIDE THE EXECUTIVE WITH
OUTPLACEMENT SERVICES AT A COST TO THE COMPANY NOT TO EXCEED $10,000 (AND WITH
NO RIGHT OF EXECUTIVE TO RECEIVE PAYMENT IN LIEU OF ACTUAL USE), THE SCOPE AND
PROVIDER OF WHICH SHALL BE SELECTED BY THE EXECUTIVE IN THE EXECUTIVE’S SOLE
DISCRETION.


7.3           BY EXECUTIVE.  SUBJECT TO THE PROVISIONS OF SECTIONS 7.4 AND 8.2,
IF THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE TERMINATED BY THE EXECUTIVE
PRIOR TO EXPIRATION OF

9


--------------------------------------------------------------------------------





THE TERM PROVIDED IN SECTION 2.1, THEN, UPON SUCH TERMINATION, REGARDLESS OF THE
REASON THEREFOR, ALL COMPENSATION AND BENEFITS TO THE EXECUTIVE HEREUNDER SHALL
TERMINATE CONTEMPORANEOUSLY WITH THE TERMINATION OF SUCH EMPLOYMENT, EXCEPT TO
THE EXTENT THIS AGREEMENT OR ANY PLAN OR ARRANGEMENT OF THE COMPANY PROVIDES FOR
VESTED BENEFITS OR CONTINUATION OF BENEFITS BEYOND TERMINATION OF EMPLOYMENT
(INCLUDING, WITHOUT LIMITATION, SECTIONS 3.2 AND 3.3); PROVIDED, HOWEVER, THAT
IF SUCH TERMINATION SHALL BE A GOOD REASON TERMINATION, THEN THE COMPANY SHALL
ALSO PROVIDE THE EXECUTIVE WITH THE TERMINATION BENEFITS; PROVIDED FURTHER,
HOWEVER, THAT IF SUCH TERMINATION OCCURS DURING A CHANGE IN CONTROL PERIOD BUT
IT SHALL NOT BE A GOOD REASON TERMINATION, THEN, SUBJECT TO THE PROVISIONS OF
SECTION 8.2, WITHIN 20 DAYS AFTER SUCH TERMINATION, THE COMPANY SHALL ALSO PAY
THE EXECUTIVE A LUMP SUM CASH PAYMENT EQUAL TO THE PRORATED BONUS.


7.4           RELEASE.  AS A CONDITION TO THE RECEIPT OF THE TERMINATION
BENEFITS, THE EXECUTIVE MUST FIRST EXECUTE A RELEASE AGREEMENT (THE “RELEASE”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A (WITH SUCH CHANGES TO
SUCH FORM AS THE COMPANY MAY REASONABLY REQUIRE TO REFLECT THE CIRCUMSTANCES
RELATING TO THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AND/OR CHANGES IN
APPLICABLE LAW).  THE COMPANY SHALL ALSO EXECUTE THE RELEASE; PROVIDED, HOWEVER,
THAT THE COMPANY MAY, IN ITS SOLE DISCRETION, WAIVE THE REQUIREMENT THAT THE
RELEASE BE EXECUTED BY THE EXECUTIVE AND THE COMPANY AS A CONDITION TO THE
EXECUTIVE’S RECEIPT OF THE TERMINATION BENEFITS.  NOTWITHSTANDING ANY PROVISION
IN SECTIONS 7.2 OR 7.3 TO THE CONTRARY, UNLESS THE COMPANY HAS WAIVED THE
REQUIREMENT FOR THE EXECUTIVE AND THE COMPANY TO EXECUTE THE RELEASE AS PROVIDED
IN THE PRECEDING SENTENCE, NO TERMINATION BENEFITS SHALL BE PAYABLE OR PROVIDED
BY THE COMPANY UNLESS AND UNTIL THE RELEASE HAS BEEN EXECUTED BY THE EXECUTIVE,
HAS NOT BEEN REVOKED, AND IS NO LONGER SUBJECT TO REVOCATION BY THE EXECUTIVE.


7.5           PARACHUTE PAYMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IN THE EVENT THAT ANY PAYMENT, BENEFIT OR DISTRIBUTION BY THE
COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR
DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION
4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY
INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER
WITH ANY SUCH INTEREST OR PENALTIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “EXCISE TAX”), THE COMPANY SHALL PAY TO THE EXECUTIVE AN ADDITIONAL PAYMENT
(A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF
ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH
TAXES), INCLUDING ANY EXCISE TAX IMPOSED ON ANY GROSS-UP PAYMENT, THE EXECUTIVE
RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON
THE PAYMENTS.  THE COMPANY AND THE EXECUTIVE SHALL MAKE AN INITIAL DETERMINATION
AS TO WHETHER A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF ANY SUCH GROSS-UP
PAYMENT.  THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE
INTERNAL REVENUE SERVICE WHICH, IF SUCCESSFUL, WOULD REQUIRE THE COMPANY TO MAKE
A GROSS-UP PAYMENT (OR A GROSS-UP PAYMENT IN EXCESS OF THAT, IF ANY, INITIALLY
DETERMINED BY THE COMPANY AND THE EXECUTIVE) WITHIN 10 BUSINESS DAYS OF THE
RECEIPT OF SUCH CLAIM.  THE COMPANY SHALL NOTIFY THE EXECUTIVE IN WRITING AT
LEAST 10 BUSINESS DAYS PRIOR TO THE DUE DATE OF ANY RESPONSE REQUIRED WITH
RESPECT TO SUCH CLAIM IF IT PLANS TO CONTEST THE CLAIM.  IF THE COMPANY DECIDES
TO CONTEST SUCH CLAIM, THEN THE EXECUTIVE SHALL COOPERATE FULLY WITH THE COMPANY
IN SUCH ACTION; PROVIDED, HOWEVER, THE COMPANY SHALL BEAR AND PAY DIRECTLY OR
INDIRECTLY ALL COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH SUCH ACTION AND SHALL INDEMNIFY AND HOLD THE
EXECUTIVE HARMLESS, ON

10


--------------------------------------------------------------------------------



AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX, INCLUDING INTEREST AND
PENALTIES WITH RESPECT THERETO, IMPOSED AS A RESULT OF THE COMPANY’S ACTION. 
IF, AS A RESULT OF THE COMPANY’S ACTION WITH RESPECT TO A CLAIM, THE EXECUTIVE
RECEIVES A REFUND OF ANY AMOUNT PAID BY THE COMPANY WITH RESPECT TO SUCH CLAIM,
THEN THE EXECUTIVE SHALL PROMPTLY PAY SUCH REFUND TO THE COMPANY.  IF THE
COMPANY FAILS TO TIMELY NOTIFY THE EXECUTIVE WHETHER IT WILL CONTEST SUCH CLAIM
OR THE COMPANY DETERMINES NOT TO CONTEST SUCH CLAIM, THEN THE COMPANY SHALL
IMMEDIATELY PAY TO THE EXECUTIVE THE PORTION OF SUCH CLAIM, IF ANY, WHICH IT HAS
NOT PREVIOUSLY PAID TO THE EXECUTIVE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE PROVISIONS OF SECTION 7 OF THE ORIGINAL AGREEMENT (WITH RESPECT TO
EXCISE TAX GROSS UPS) SHALL APPLY WITH RESPECT TO THE PAYMENT OF THE FIRST
SIGNING BONUS PAYMENT, SECOND SIGNING BONUS PAYMENT AND ANY OTHER PAYMENTS OR
BENEFITS, WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE, THAT MAY BE
CONTINGENT UPON THE OCCURRENCE OF THE CLOSING UNDER THE MERGER AGREEMENT.


7.6           NO DUTY TO MITIGATE LOSSES; NO RIGHT OF OFFSET.  THE EXECUTIVE
SHALL HAVE NO DUTY TO FIND NEW EMPLOYMENT FOLLOWING THE TERMINATION OF HIS
EMPLOYMENT UNDER CIRCUMSTANCES WHICH REQUIRE THE COMPANY TO PROVIDE THE
TERMINATION BENEFITS TO THE EXECUTIVE PURSUANT TO THIS ARTICLE 7.  ANY SALARY OR
REMUNERATION RECEIVED BY THE EXECUTIVE FROM A THIRD PARTY FOR THE PROVIDING OF
PERSONAL SERVICES (WHETHER BY EMPLOYMENT OR BY FUNCTIONING AS AN INDEPENDENT
CONTRACTOR) FOLLOWING THE TERMINATION OF HIS EMPLOYMENT SHALL NOT REDUCE THE
COMPANY’S OBLIGATION (IF ANY) TO PROVIDE THE TERMINATION BENEFITS (OR THE AMOUNT
OF SUCH BENEFITS) PURSUANT TO THE TERMS OF THIS ARTICLE 7.  THE COMPANY’S
OBLIGATION TO MAKE THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO
PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE
COMPANY MAY HAVE AGAINST THE EXECUTIVE OR OTHERS; PROVIDED, HOWEVER, THAT THE
COMPANY MAY OFFSET AGAINST PAYMENTS PROVIDED FOR IN THIS AGREEMENT (OTHER THAN
PAYMENTS PURSUANT TO SECTION 3.2) THE AMOUNT OF THE EXECUTIVE’S OBLIGATION TO
THE COMPANY, IF ANY, FOR OUTSTANDING LOANS, TRAVEL ADVANCES, COMPANY CREDIT CARD
OBLIGATIONS AND ANY OTHER SIMILAR AMOUNTS OWED BY THE EXECUTIVE TO THE COMPANY. 
PAYMENTS OF TERMINATION BENEFITS PURSUANT TO THIS AGREEMENT SHALL BE IN LIEU OF
AND NOT IN ADDITION TO SEVERANCE OR SEPARATION PAY BENEFITS FOR WHICH THE
EXECUTIVE MIGHT OTHERWISE BECOME ELIGIBLE UNDER ANY OTHER AGREEMENT, PLAN OR
POLICY OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY STATUTORY BENEFITS
PURSUANT TO THE WORKERS ADJUSTMENT AND RETRAINING NOTIFICATION ACT OR SIMILAR
STATUTE, IF APPLICABLE.


7.7           LIQUIDATED DAMAGES.  IN LIGHT OF THE DIFFICULTIES IN ESTIMATING
THE DAMAGES FOR AN EARLY TERMINATION OF THIS AGREEMENT, THE COMPANY AND THE
EXECUTIVE HEREBY AGREE THAT THE TERMINATION BENEFITS, IF ANY, TO BE RECEIVED BY
THE EXECUTIVE PURSUANT TO THIS ARTICLE 7 SHALL BE RECEIVED BY THE EXECUTIVE AS
LIQUIDATED DAMAGES.


ARTICLE 8
MISCELLANEOUS


8.1           CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
CAPITALIZED TERMS SHALL HAVE THE MEANINGS ASSIGNED BELOW:

“2006 LTIP Restricted Stock Award” means the award of restricted shares of
common stock of the Company pursuant to that certain Restricted Share Award
Agreement dated October 6, 2006 by and between the Company and the Executive.

11


--------------------------------------------------------------------------------




“Change in Employment Terms” means the occurrence, within the term of this
Agreement, of any of the following without the Executive’s prior written
consent:

(I)            WITH RESPECT TO A TERMINATION OF EXECUTIVE’S EMPLOYMENT THAT DOES
NOT OCCUR DURING A CHANGE IN CONTROL PERIOD AND WHICH IS NOT A TERMINATION IN
ANTICIPATION OF A CHANGE IN CONTROL: (A) THE COMPANY’S ASSIGNMENT TO THE
EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY MATERIAL RESPECT WITH THE POSITIONS
OF PRESIDENT OF THE WESTERN HEMISPHERE SERVICES OPERATIONS OF CGG AND A MEMBER
OF THE EXECUTIVE COMMITTEE, OR ANY OTHER ACTION BY THE COMPANY THAT RESULTS IN A
MATERIAL DIMINUTION OF THE EXECUTIVE’S POSITION, JOB, DUTIES, OR AUTHORITY; (B)
THE COMPANY’S FAILURE TO REAPPOINT THE EXECUTIVE TO THE POSITIONS OF PRESIDENT
OF THE WESTERN HEMISPHERE SERVICES OPERATIONS OF CGG AND A MEMBER OF THE
EXECUTIVE COMMITTEE OF CGG GROUP; (C) A REDUCTION OF THE EXECUTIVE’S BASE ANNUAL
SALARY OR BONUS OPPORTUNITIES FROM THE LEVELS IN EFFECT ON THE EFFECTIVE DATE
OR, IF HIGHER, IMMEDIATELY PRIOR TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT;
(D) THE COMPANY’S MATERIAL BREACH OF ANY OTHER MATERIAL PROVISION OF THIS
AGREEMENT; (E) THE COMPANY’S REQUIRING THE EXECUTIVE TO BE BASED AT ANY OFFICE
OUTSIDE HOUSTON, TEXAS METROPOLITAN AREA; OR (F) THE COMPANY’S PURPORTED
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY WHICH IS NOT EFFECTED
PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF SECTION 2.2
HEREOF (AND FOR PURPOSES OF THIS AGREEMENT, NO SUCH PURPORTED TERMINATION SHALL
BE EFFECTIVE); OR

(II)           WITH RESPECT TO A TERMINATION OF EXECUTIVE’S EMPLOYMENT THAT
OCCURS DURING A CHANGE IN CONTROL PERIOD OR WHICH IS A TERMINATION IN
ANTICIPATION OF A CHANGE IN CONTROL: (A) THE OCCURRENCE OF ANY EVENT
CONSTITUTING A CHANGE IN EMPLOYMENT TERMS UNDER CLAUSE (I) ABOVE, (B) (X) THE
COMPANY’S FAILURE TO CONTINUE IN EFFECT ANY BENEFIT OR COMPENSATION PLAN,
PROGRAM OR ARRANGEMENT (INCLUDING, BUT NOT LIMITED TO, ANY BONUS, INCENTIVE,
RETIREMENT, SUPPLEMENTAL EXECUTIVE RETIREMENT, SAVINGS, PROFIT SHARING, PENSION,
PERFORMANCE, STOCK OPTION, STOCK PURCHASE, DEFERRED COMPENSATION, LIFE
INSURANCE, MEDICAL, DENTAL, HEALTH, HOSPITAL, ACCIDENT OR DISABILITY PLANS) IN
WHICH THE EXECUTIVE IS PARTICIPATING AT THE TIME OF SUCH CHANGE IN CONTROL (OR
PLANS, PROGRAMS AND ARRANGEMENTS THAT PROVIDE TO THE EXECUTIVE, IN THE
AGGREGATE, SUBSTANTIALLY SIMILAR BENEFITS AS THE BENEFITS ENJOYED BY THE
EXECUTIVE UNDER THE BENEFIT AND COMPENSATION PLANS IN WHICH EMPLOYEE IS
PARTICIPATING AT THE TIME OF SUCH CHANGE IN CONTROL), OR (Y) THE TAKING OF ANY
ACTION BY THE COMPANY THAT WOULD ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION
IN OR MATERIALLY REDUCE THE EXECUTIVE’S BENEFITS UNDER ANY OF SUCH PLANS OR
DEPRIVE THE EXECUTIVE OF ANY MATERIAL FRINGE BENEFIT ENJOYED BY THE EXECUTIVE AT
THE TIME OF SUCH CHANGE IN CONTROL; (C) ANY FAILURE BY THE COMPANY TO COMPLY
WITH AND SATISFY THE REQUIREMENTS OF THE SECOND SENTENCE OF SECTION 8.13.  FOR
PURPOSES OF DETERMINING WHETHER A “CHANGE IN EMPLOYMENT TERMS” UNDER THIS CLAUSE
(II) HAS OCCURRED IN CONNECTION WITH A TERMINATION IN ANTICIPATION OF A CHANGE
IN CONTROL, THE PROVISIONS OF SUCH SUBCLAUSES SHALL BE INTERPRETED BY
CONSIDERING THE EXECUTIVE’S PARTICIPATION IN COMPENSATION AND BENEFIT PLANS, AND
PERQUISITES IMMEDIATELY PRIOR TO ANY CHANGE THEREIN, RATHER THAN IMMEDIATELY
PRIOR TO THE DATE ON WHICH A CHANGE IN CONTROL OCCURS.

12


--------------------------------------------------------------------------------




(III)          NOTWITHSTANDING THE FOREGOING, PRIOR TO THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT IN RELIANCE ON CLAUSE (I) OR CLAUSE (II) ABOVE, THE
EXECUTIVE MUST GIVE WRITTEN NOTICE TO THE COMPANY OF ANY SUCH BREACH,
ASSIGNMENT, ACTION, RELOCATION OR FAILURE WITHIN 120 DAYS AFTER THE EXECUTIVE
HAS ACTUAL KNOWLEDGE THEREOF, SUCH BREACH, ASSIGNMENT, ACTION, RELOCATION OR
FAILURE MUST REMAIN UNCORRECTED FOR 10 BUSINESS DAYS FOLLOWING SUCH WRITTEN
NOTICE, AND EXECUTIVE MUST TERMINATE HIS EMPLOYMENT WITHIN 10 DAYS FOLLOWING HIS
PROVISION OF SUCH NOTICE, EXCEPT AS OTHERWISE SET FORTH BELOW.  THE COMPANY MUST
PROVIDE THE EXECUTIVE WITH WRITTEN NOTICE OF ITS OBJECTION (“OBJECTION NOTICE”),
IF ANY, TO THE CHANGE IN EMPLOYMENT TERMS WITHIN SEVEN DAYS OF ITS RECEIPT OF
THE EXECUTIVE’S NOTICE OF TERMINATION.  THE FAILURE OF THE COMPANY TO OBJECT
WITHIN SUCH TIME FRAME SHALL CONSTITUTE A CONSENT TO THE EXECUTIVE’S ELECTION OF
SUCH EVENT AS A CHANGE IN EMPLOYMENT TERMS AND A WAIVER OF ANY OBJECTION
THERETO.  THE EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY AFTER RECEIPT OF
AN OBJECTION NOTICE SHALL NOT CONSTITUTE A WAIVER OF SUCH CHANGE IN EMPLOYMENT
TERMS PROVIDED THAT (X) THE EXECUTIVE SUBMITS THE DISPUTE TO ARBITRATION
PURSUANT TO SECTION 8.18 OF THIS AGREEMENT WITHIN FOURTEEN DAYS OF RECEIPT OF
THE OBJECTION NOTICE, (Y) THE ARBITRATOR FINDS THAT A CHANGE IN EMPLOYMENT TERMS
OCCURRED, AND (Z) THE EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE COMPANY
WITHIN THREE DAYS OF HIS RECEIPT OF WRITTEN NOTICE OF THE ARBITRATOR’S RULING. 
THE EXECUTIVE’S RIGHT TO TERMINATE HIS EMPLOYMENT FOR A CHANGE IN EMPLOYMENT
TERMS SHALL NOT BE AFFECTED BY THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR
MENTAL ILLNESS (PROVIDED THAT THE COMPANY HAS NOTIFIED THE EXECUTIVE OF THE
EVENT THAT COULD CONSTITUTE A CHANGE IN EMPLOYMENT TERMS).  FOR PURPOSES OF THIS
AGREEMENT, ANY DETERMINATION THAT A CHANGE IN EMPLOYMENT TERMS HAS OCCURRED THAT
WAS MADE BY THE EXECUTIVE IN GOOD FAITH BASED UPON HIS REASONABLE BELIEF AND
UNDERSTANDING SHALL BE CONCLUSIVE UNLESS SUCH DETERMINATION IS DEEMED BY AN
ARBITRATOR TO BE UNREASONABLE AND NOT TO HAVE BEEN MADE IN GOOD FAITH BY THE
EXECUTIVE.

“Change in Control” means the acquisition by any individual, entity or group
acting together of beneficial ownership of more than 20% of either (i) the then
outstanding shares of Common Stock of CGG, or (ii) the combined voting power of
the then outstanding voting securities of CGG entitled to vote generally in the
election of directors of the Parent Company and provided (i) such an acquisition
is declared hostile by the board of directors of CGG (the “CGG Board of
Directors”), or (ii) as a result of such acquisition, the most significant
assets or properties of CGG and/or its subsidiaries, are sold, leased,
transferred, conveyed or otherwise disposed of, in one or a series of related
transactions, or (iii) as a result of such acquisition, the majority of the
members of the CGG Board of Directors are no longer directors appointed with the
approval of, the majority of the directors in office on the Effective Date or
the directors appointed thereafter with the approval of such majority.

“Change in Control Period” means the two-year period beginning on the date a
Change in Control occurs.

“COBRA” means Sections 601 – 608 of the Employee Retirement Income Security Act
of 1974, as amended, and Section 4980B of the Code.

13


--------------------------------------------------------------------------------




“Medical Coverage Payment” means an amount equal to (A) 18 multiplied by the
amount of the applicable monthly premium under the Company’s group medical plan
to maintain pursuant to COBRA the same coverage as the Executive (and, if
applicable, his spouse and/or dependents) had under such plan immediately prior
to the termination of his employment, plus (B) an amount to cover any taxes
applicable to the amount to be paid pursuant to clause (A) above (including
taxes on any amounts attributable to amounts payable pursuant to this clause
(B)), such that the Executive shall retain, after payment of all applicable
taxes on the Medical Coverage Payment and additional amounts relating thereto
that he will receive pursuant to clause (B) above, the full amount of the
Medical Coverage Payment.

“Prorated Bonus” means an amount equal to the product of (i) the Incentive
Target Percentage pursuant to Section 3.2 in effect for the calendar year in
which occurs Executive’s termination of employment hereunder multiplied by (ii)
the Executive’s annual base salary pursuant to Section 3.1 in effect immediately
prior to such termination of employment multiplied by (iii) a fraction, the
numerator of which is the number of days in the period beginning on the first
day of the calendar year in which such termination of employment occurs and
ending on the date of such termination, and the denominator of which is 365.

“Severance Payment” means an amount equal to two (2) times the sum (such sum,
the “Severance Base Amount”) of (i) the Executive’s annual base salary pursuant
to Section 3.1 in effect immediately prior to the Executive’s termination of
employment hereunder and (ii) an amount equal to the annual average of the
bonuses paid to the Executive during each of the three years prior to the date
of the Executive’s termination of employment. For sake of clarity, the term
“bonuses” as used in the calculation of the Severance Base Amount shall not
include the First or Second Signing Bonus Payments pursuant to Section 3.2, or
any expense reimbursement or in-kind benefits.

“Termination in Anticipation of a Change in Control” means that a Change in
Control occurs and, within the six month period prior to the date on which such
Change in Control occurs, a Without Cause Termination or a Good Reason
Termination occurs.


8.2           MATTERS RELATING TO SECTION 409A OF THE CODE.  NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, IF THE PAYMENT OF ANY COMPENSATION
OR BENEFIT HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY SEVERANCE BENEFIT)
WOULD BE SUBJECT TO ADDITIONAL TAXES AND INTEREST UNDER SECTION 409A OF THE CODE
BECAUSE THE TIMING OF SUCH PAYMENT IS NOT DELAYED AS PROVIDED IN SECTION
409A(A)(2)(B) OF THE CODE, THEN ANY SUCH PAYMENT OR BENEFIT THAT THE EXECUTIVE
WOULD OTHERWISE BE ENTITLED TO DURING THE FIRST SIX MONTHS FOLLOWING THE DATE OF
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT SHALL BE ACCUMULATED AND PAID OR
PROVIDED, AS APPLICABLE, ON THE DATE THAT IS SIX MONTHS AFTER THE DATE OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR IF SUCH DATE DOES NOT FALL ON A
BUSINESS DAY OF THE COMPANY, THE NEXT FOLLOWING BUSINESS DAY OF THE COMPANY), OR
SUCH EARLIER DATE UPON WHICH SUCH AMOUNT CAN BE PAID OR PROVIDED UNDER SECTION
409A OF THE CODE WITHOUT BEING SUBJECT TO SUCH ADDITIONAL TAXES AND INTEREST.

14


--------------------------------------------------------------------------------





8.3           LEGAL FEES AND EXPENSES.  THE COMPANY AGREES TO PAY AS INCURRED,
TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES WHICH THE
EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF ANY CONTEST BY THE COMPANY, THE
EXECUTIVE OR OTHERS OF THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY OR
ENTITLEMENT UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY GUARANTEE OF
PERFORMANCE THEREOF (WHETHER SUCH CONTEST IS BETWEEN THE COMPANY AND THE
EXECUTIVE OR BETWEEN EITHER OF THEM AND ANY THIRD PARTY, AND INCLUDING AS A
RESULT OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT
TO THIS AGREEMENT), PLUS IN EACH CASE INTEREST ON ANY DELAYED PAYMENT AT THE
APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2)(A) OF THE CODE.  THE
COMPANY’S OBLIGATIONS UNDER THIS SECTION SHALL APPLY WITHOUT REGARD TO THE
OUTCOME OF ANY SUCH CONTEST.


8.4           NOTICES.  FOR PURPOSES OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED, WHEN DELIVERED BY FACSIMILE WITH
PRINTED CONFIRMATION, OR WHEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

If to the Company,
to:                                                                           
Veritas DGC Inc.
10300 Town Park Drive
Houston, Texas 77072

Attention:  Mr. Brent Whiteley

If to the Parent Company, to: Compagnie Générale de Géophysique

1, rue Leon Migaux

91341 Massy Cedex

Attention:  Mr. Thierry Le Roux

If to the Executive,
to:                                                                           
Timothy L. Wells
1602 Klimer Way
Houston, Texas  77077

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


8.5           APPLICABLE LAW.  THIS AGREEMENT IS ENTERED INTO UNDER, AND SHALL
BE GOVERNED FOR ALL PURPOSES BY, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.


8.6           NO WAIVER.  NO FAILURE BY EITHER PARTY HERETO AT ANY TIME TO GIVE
NOTICE OF ANY BREACH BY THE OTHER PARTY OF, OR TO REQUIRE COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME.


8.7           SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION DETERMINES
THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE, THEN THE
INVALIDITY OR UNENFORCEABILITY OF THAT

15


--------------------------------------------------------------------------------





PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, AND ALL OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT.


8.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


8.9           WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS.  THE COMPANY
MAY WITHHOLD FROM ANY BENEFITS AND PAYMENTS MADE PURSUANT TO THIS AGREEMENT ALL
FEDERAL, STATE, CITY AND OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING AND ALL OTHER NORMAL EMPLOYEE DEDUCTIONS MADE
WITH RESPECT TO THE COMPANY’S U.S.-BASED EMPLOYEES GENERALLY.


8.10         HEADINGS.  THE SECTION HEADINGS HAVE BEEN INSERTED FOR PURPOSES OF
CONVENIENCE AND SHALL NOT BE USED FOR INTERPRETIVE PURPOSES.


8.11         GENDER AND PLURALS.  WHEREVER THE CONTEXT SO REQUIRES, THE
MASCULINE GENDER INCLUDES THE FEMININE OR NEUTER, AND THE SINGULAR NUMBER
INCLUDES THE PLURAL AND CONVERSELY.


8.12         AFFILIATE AND REFERENCES TO CGG AND THE PARENT COMPANY.  AS USED IN
THIS AGREEMENT, THE TERM “AFFILIATE” SHALL MEAN ANY ENTITY WHICH OWNS OR
CONTROLS, IS OWNED OR CONTROLLED BY, OR IS UNDER COMMON OWNERSHIP OR CONTROL
WITH, THE COMPANY.  FOR SAKE OF CLARITY, THE TERM “AFFILIATE” SHALL INCLUDE, BUT
SHALL NOT BE LIMITED TO, ANY AFFILIATE OF THE COMPANY, ANY AFFILIATE OF ANY
SUCCESSOR TO THE COMPANY FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT, AND ANY AFFILIATE OF CGG.  FROM AND AFTER
THE CLOSING UNDER THE MERGER AGREEMENT, EXCEPT WITH RESPECT TO REFERENCES IN THE
WHEREAS CLAUSES OF THIS AGREEMENT, THE TERMS “CGG” AND “PARENT COMPANY” SHALL
MEAN CGG-VERITAS, A SOCIÉTÉ ANONYME ORGANIZED UNDER THE LAWS OF THE REPUBLIC OF
FRANCE.


8.13         ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE COMPANY AND ANY SUCCESSOR OF THE COMPANY (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE), AND THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL
REPRESENTATIVES.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS
HEREINBEFORE DEFINED AND ANY SUCCESSOR BY OPERATION OF LAW OR OTHERWISE AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT.  EXCEPT AS PROVIDED IN THE PRECEDING PROVISIONS OF THIS
SECTION, THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, ARE PERSONAL AND NEITHER THIS AGREEMENT, NOR ANY RIGHT, BENEFIT, OR
OBLIGATION OF EITHER PARTY HERETO, SHALL BE SUBJECT TO VOLUNTARY OR INVOLUNTARY
ASSIGNMENT, ALIENATION OR TRANSFER, WHETHER BY OPERATION OF LAW OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


8.14         TERM.  EXCEPT AS PROVIDED IN SECTIONS 8.3 AND 8.17:  (I) THIS
AGREEMENT HAS A TERM CO-EXTENSIVE WITH THE TERM OF EMPLOYMENT PROVIDED IN
SECTION 2.1; (II) TERMINATION OF THIS

16


--------------------------------------------------------------------------------





AGREEMENT SHALL NOT AFFECT ANY RIGHT OR OBLIGATION OF ANY PARTY WHICH IS ACCRUED
OR VESTED PRIOR TO SUCH TERMINATION; AND (III) WITHOUT LIMITING THE SCOPE OF THE
FOREGOING CLAUSE (II), THE PROVISIONS OF SECTION 3.2, AND ARTICLES 4, 5, 6 AND 7
SHALL SURVIVE ANY TERMINATION OF THE EMPLOYMENT RELATIONSHIP AND/OR OF THIS
AGREEMENT.


8.15         EFFECT OF AGREEMENT; ENTIRE AGREEMENT.  THIS AMENDMENT SHALL BE OF
NO FORCE OR EFFECT IF THE CLOSING UNDER THE MERGER AGREEMENT DOES NOT OCCUR. 
EXCEPT AS PROVIDED IN THE WRITTEN BENEFIT PLANS AND PROGRAMS AND AGREEMENTS
REFERENCED IN ARTICLE 3, SECTION 7.5, THE WRITTEN AWARD AGREEMENTS BETWEEN THE
COMPANY AND THE EXECUTIVE EVIDENCING AWARDS HERETOFORE MADE TO THE EXECUTIVE
UNDER THE ANY INCENTIVE OR EQUITY PARTICIPATION PLANS, OR ANY SIGNED WRITTEN
AGREEMENT CONTEMPORANEOUSLY OR HEREAFTER EXECUTED BY THE COMPANY AND THE
EXECUTIVE, THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH
REGARD TO THE SUBJECT MATTER HEREOF, AND CONTAINS ALL THE COVENANTS, PROMISES,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY.  WITHOUT LIMITING THE SCOPE OF THE
PRECEDING SENTENCE, ALL PRIOR UNDERSTANDINGS AND AGREEMENTS AMONG THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF (INCLUDING, WITHOUT LIMITATION, THE
ORIGINAL AGREEMENT, EXCEPT AS PROVIDED IN SECTION 7.5) ARE HEREBY NULL AND VOID
AND OF NO FURTHER FORCE AND EFFECT.  ANY MODIFICATION OF THIS AGREEMENT WILL BE
EFFECTIVE ONLY IF IT IS IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.


8.16         CERTAIN REPRESENTATIONS AND ACKNOWLEDGEMENTS.  THE EXECUTIVE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT, AS OF THE EFFECTIVE DATE, HE IS NOT
A PARTY TO ANY EMPLOYMENT OR OTHER AGREEMENT WITH ANY THIRD PARTY WHICH WOULD
PRECLUDE HIM FROM CONTINUING EMPLOYMENT WITH THE COMPANY AND PERFORMING HIS
OBLIGATIONS UNDER THIS AGREEMENT NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN
OR IN THE ORIGINAL AGREEMENT, THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY
OF ITS AFFILIATES ON OR AFTER THE CLOSING UNDER THE MERGER AGREEMENT SHALL NOT
BE CONSIDERED A VIOLATION OF ANY OBLIGATION OWED BY EXECUTIVE TO THE COMPANY,
CGG OR ANY OF THEIR RESPECTIVE AFFILIATES.


8.17         INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY THE EXECUTIVE
WITH RESPECT TO ANY ACTS OR OMISSIONS HE MAY COMMIT DURING THE PERIOD DURING
WHICH HE IS AN OFFICER, DIRECTOR AND/OR EMPLOYEE OF THE COMPANY OR ANY AFFILIATE
THEREOF, AND TO PROVIDE HIM WITH COVERAGE UNDER ANY DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICIES, IN EACH CASE ON TERMS NOT LESS FAVORABLE THAN
THOSE PROVIDED TO ANY OF ITS OTHER DIRECTORS AND OFFICERS AS IN EFFECT FROM TIME
TO TIME.


8.18         ARBITRATION.

(I)            THE COMPANY AND THE EXECUTIVE AGREE TO SUBMIT TO FINAL AND
BINDING ARBITRATION ANY AND ALL DISPUTES OR DISAGREEMENTS CONCERNING THE
INTERPRETATION OR APPLICATION OF THIS AGREEMENT.  ANY SUCH DISPUTE OR
DISAGREEMENT WILL BE RESOLVED BY ARBITRATION BEFORE A SINGLE ARBITRATOR IN
ACCORDANCE WITH THE EMPLOYMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA RULES”).  ARBITRATION WILL TAKE PLACE IN HOUSTON, TEXAS,
UNLESS THE PARTIES MUTUALLY AGREE TO A DIFFERENT LOCATION.  THE ARBITRATOR SHALL
BE CHOSEN IN ACCORDANCE WITH THE AAA RULES.  THE ARBITRATOR SHALL BE BOUND TO
APPLY THE PROVISIONS OF APPLICABLE SUBSTANTIVE LAW AND THE FEDERAL RULES OF
EVIDENCE TO ANY DISPUTE UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT PUNITIVE,
LIQUIDATED OR INDIRECT DAMAGES SHALL NOT BE AWARDED BY THE ARBITRATOR.  IF THE
ARBITRATOR IS

17


--------------------------------------------------------------------------------




CALLED UPON TO REVIEW A DECISION OF THE COMPANY WITH RESPECT TO WHETHER IT HAD
CAUSE TO TERMINATE THE EXECUTIVE FOR CAUSE, THE STANDARD OF REVIEW APPLICABLE TO
SUCH A DECISION SHALL BE THE “ABUSE OF DISCRETION” STANDARD OF REVIEW THAT
APPLIES UNDER TEXAS LAW TO THE DECISION OF A TRUSTEE OR UNDER FEDERAL LAW THAT
GOVERNS THE DECISIONS OF AN THE EXECUTIVE BENEFIT PLAN FIDUCIARY UNDER THE
EXECUTIVE RETIREMENT INCOME SECURITY ACT OF 1974.  THE ARBITRATOR SHALL HAVE THE
POWER TO DECIDE THE CLAIM UPON MOTION OF THE PARTIES, WITHOUT NECESSITY OF AN
ORAL ARBITRATION HEARING, IF THE PARTIES AGREE IN WRITING TO WAIVE SUCH HEARING
IF EITHER PARTY SUBMITS A MOTION REQUESTING A HEARING ON DOCUMENTS ONLY.  THE
ARBITRATOR SHALL RENDER A WRITTEN REASONED OPINION.  THE EXECUTIVE AND THE
COMPANY AGREE THAT THE DECISION OF THE ARBITRATOR WILL BE FINAL AND BINDING ON
BOTH PARTIES.  ANY COURT HAVING JURISDICTION MAY ENTER A JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR.  IN THE EVENT THE ARBITRATION IS DECIDED IN WHOLE OR
IN PART IN FAVOR OF THE EXECUTIVE, THE COMPANY WILL REIMBURSE THE EXECUTIVE FOR
HIS REASONABLE COSTS AND EXPENSES OF THE ARBITRATION (INCLUDING REASONABLE
ATTORNEYS’ FEES); PROVIDED, HOWEVER, THAT THE COMPANY SHALL REIMBURSE THE
EXECUTIVE IN ACCORDANCE WITH SECTION 8.3 FOR THE REASONABLE EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES) INCURRED BY THE EXECUTIVE IN ENFORCING OR SEEKING
TO ENFORCE IN ANY ARBITRATION THE PAYMENT OF ANY AMOUNT OR OTHER BENEFIT
DESCRIBED IN SECTION 8.3 REGARDLESS OF THE OUTCOME OF SUCH ARBITRATION. 
REGARDLESS OF THE OUTCOME OF ANY ARBITRATION, THE COMPANY WILL PAY ALL FEES AND
EXPENSES OF THE ARBITRATOR AND ALL OF THE COMPANY’S COSTS OF SUCH ARBITRATION.

(II)           NOTWITHSTANDING THE PROVISIONS OF SECTION 8.18(A), THE COMPANY
MAY, IF IT SO CHOOSES, BRING AN ACTION IN ANY COURT OF COMPETENT JURISDICTION
FOR INJUNCTIVE RELIEF TO ENFORCE THE EXECUTIVE’S OBLIGATIONS UNDER SECTION 4, 5
OR 6 HEREOF.


8.19         EFFECT OF COUNTER SIGNATURE BY THE PARENT COMPANY.  BY ITS
EXECUTION OF THIS AGREEMENT, AND CONDITIONED UPON THE OCCURRENCE OF THE CLOSING
UNDER THE MERGER AGREEMENT, THE PARENT COMPANY HEREBY AGREES TO ASSUME AND
PERFORM THE OBLIGATIONS OF THE COMPANY THROUGH ONE OR MORE OF ITS SUBSIDIARIES,
INCLUDING BUT NOT LIMITED TO VOLNAY ACQUISITION CO. I AND VOLNAY ACQUISITION CO.
II, FOR PERIODS FROM AND AFTER THE EFFECTIVE DATE, INCLUDING, WITHOUT
LIMITATION, THE OBLIGATION TO PROVIDE THE FIRST AND SECOND SIGNING BONUS
PAYMENTS PURSUANT TO SECTION 3.2.

[Signatures begin on next page.]

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

VERITAS DGC, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TIMOTHY L. WELLS

 

COUNTERSIGNED BY

 

 

 

 

 

 

 

 

COMPAGNIE GÉNÉRALE DE GÉOPHYSIQUE

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

19


--------------------------------------------------------------------------------


EXHIBIT A

TO

EMPLOYMENT AGREEMENT

RELEASE AGREEMENT

In consideration of the severance benefits set forth in Section [        ] of
that certain Employment Agreement (the “Employment Agreement”) dated as of
December          , 2006, by and between  Veritas DGC, Inc. (the “Company”) and
Timothy L. Wells (“Executive”), this Release Agreement (this “Agreement”) is
made and entered into by the Company and Executive.

By signing this Agreement, Executive and the Company agree as follows:

1.               Purpose.  The purpose of this Agreement is to provide for the
orderly termination of the employment relationship between the parties, and to
voluntarily resolve any actual or potential disputes or claims that Executive
has or might have, as of the date of Executive’s execution of this Agreement,
against the Company and the Company’s owners, parents, subsidiaries, and
affiliates, and each of their respective directors, officers, employees, agents,
attorneys, representatives, assigns, and employee benefit plans (hereinafter
collectively referred to as the “Released Parties”).  Neither the fact that this
Agreement has been proposed or executed, nor the terms of this Agreement, are
intended to suggest, or should be construed as suggesting, that the Released
Parties have acted unlawfully or violated any federal, state or local law or
regulation, or any other duty, policy or contract.

2.               Termination of Employment.  Effective
                           (the “Termination Date”), Executive’s employment with
the Company terminated.

3.              Termination Benefits.  In consideration for Executive’s
execution of, and required performance under, this Agreement, the Company shall
provide Executive with the Termination Benefits (as such term is defined in the
Employment Agreement), which benefits Executive would not otherwise have
received, or been entitled to receive, other than those benefits that are
required to be paid or provided under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or other laws.  All Company perquisites
ceased upon the Termination Date, and all payments hereunder shall be net of
applicable federal, state and local taxes as required by law.

4.              Waiver of Additional Compensation or Benefits.  The Termination
Benefits to be paid to Executive under Section 3 above constitute the entire
amount of compensation and consideration due to Executive under this Agreement
or any other agreement, policy, plan or arrangement of the Company providing for
severance or separation benefits, and Executive acknowledges that he has no
right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement.

A-1


--------------------------------------------------------------------------------




Notwithstanding any provision in this Agreement to the contrary, this Agreement
does not replace, reduce or waive any rights Executive has under the Employment
Agreement or with respect to vested and accrued benefits under any [incentive or
equity participation plan of the Company or its Affiliates][name applicable
plans] and other applicable plans, if any.

5.              Neutral Employment Reference.  The Company shall provide a
neutral employment reference to any potential employers that consider the
employment of Executive and that seek information concerning the reasons for the
departure of Executive.  The Company will provide to any such potential
employers the identity of the positions held by Executive and the dates of
Executive’s employment with the Company.

6.              Tax Consequences.  The Company has made no representations to
Executive regarding the tax consequences of any Termination Benefit received by
Executive under this Agreement.  To the extent that any payments or benefits
provided hereunder are considered deferred compensation subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the Company
intends for this Agreement to comply with the standards for nonqualified
deferred compensation established by Section 409A of the Code (the “409A
Standards”).  To the extent that any terms of this Agreement would subject
Executive to gross income inclusion, interest or an additional tax pursuant to
Section 409A of the Code, those terms are to that extent superseded by the 409A
Standards.  The Company reserves the right to amend the timing of any payments
to be made hereunder in accordance with the 409A Standards.

7.              Certain Continuing Obligations.  Executive acknowledges and
agrees that the provisions of Articles 4, 5 and 6 of the Employment Agreement
shall survive the termination of the employment relationship, the termination of
the Employment Agreement and the execution of this Agreement, and Executive
shall continue to honor his post-employment obligations set forth in such
provisions of the Employment Agreement.  [The parties acknowledge that Executive
has no post-employment obligations under Section 5.2 of the Employment
Agreement.]

8.              Executive Representations.  Executive expressly acknowledges and
represents, and intends for the Company to rely upon his representations that
he:

(1)          Has not filed any complaints, claims or actions against the Company
with any court, agency, or commission regarding the matters encompassed by this
Agreement and that he will not do so at any time in the future, and that if any
court or agency assumes jurisdiction of any complaint, claim or action against
the Company on behalf of Executive, he will direct that court or agency to
withdraw from or dismiss with prejudice the matter.

(2)          Understands that he is, by entering into this Agreement, releasing
the Released Parties, including the Company, from any and all claims he may have
against them under federal, state, or local laws, which have arisen on or before
the date of execution of this Agreement.

A-2


--------------------------------------------------------------------------------




(3)          Understands that he is, by entering into this Agreement, waiving
all claims that he may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended, which have arisen on or
before the date of execution of this Agreement.

(4)          Has reviewed all aspects of this Agreement, and has carefully read
and fully understands all of the provisions and effects of this Agreement.

(5)          Has been, and is hereby, advised in writing to consult with an
attorney before signing this Agreement.

(6)          Is knowingly and voluntarily entering into this Agreement, and has
relied solely and completely upon his own judgment and, if applicable, the
advice of his attorney in entering into this Agreement.

(7)          Is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of any Released Party, other
than those that are specifically stated in this written Agreement.

(8)          Does not waive rights or claims that may arise after the date this
Agreement is signed.

9.              Release.  Executive, on behalf of himself and his heirs,
executors, administrators, successors and assigns (collectively, the “Releasing
Parties”), hereby fully and forever releases, acquits and discharges the
Released Parties, jointly and severally, from all claims, demands, actions,
lawsuits, grievances, and obligations of any nature whatsoever that the
Releasing Parties have or might have against the Released Parties, or that might
be assigned by the Releasing Parties, as of the date that this Agreement is
executed by Executive.  Executive acknowledges, understands and represents that
this release specifically includes, but is not limited to, all claims: (a)
arising under any federal, state, and local employment laws, regulations,
executive orders, and ordinances, including, but not limited to, Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended; the Americans With
Disabilities Act of 1990; ERISA; the Family and Medical Leave Act; the Texas
Commission on Human Rights Act, as amended; the Texas Labor Code; and any local
human rights law; (b) arising under or concerning any alleged contract or
agreement; (c) for any alleged tort; and (d) under any equitable or other theory
or recovery.  The parties acknowledge and agree that Executive is not releasing
claims to employee benefits pursuant to the Company’s or its affiliates’
employee benefit plans that explicitly provide for the payment of benefits
following termination of employment.

10.       Twenty-One Days to Consider Offer of Termination Benefits.  Executive
shall have, and by signing this Agreement Executive acknowledges and represents
that he has had, the opportunity to take at least twenty-one (21) days after the
date this Agreement is executed by the Company to consider whether to elect to
sign this Agreement, and to thereby waive and release the rights and claims
addressed in this Agreement.  Although Executive may sign this Agreement prior
to the end of the 21-day period, Executive may not sign this Agreement on

A-3


--------------------------------------------------------------------------------




or before the Termination Date.  In addition, if Executive signs this Agreement
prior to the end of the 21-day period, Executive shall be deemed, by doing so,
to have certified and agreed that the decision to make such election prior to
the expiration of the 21-day period of time is knowing and voluntary and was not
induced by the Company through:  (a) fraud, misrepresentation, or a threat to
withdraw or alter the offer prior to the end of the 21-day period; or (b) an
offer to provide different terms or benefits in exchange for signing the release
prior to the expiration of the 21-day period.  Executive is advised to consult
with an attorney with regard to his entry into this Agreement.

11.       Seven Day Revocation Period.  Executive may revoke this Agreement at
any time within seven (7) days after he signs it.  To revoke the Agreement,
Executive must deliver written notification of such revocation to the attention
of                                    , [Vice President Human Resources], within
seven (7) days after the date Executive signs this Agreement.  Executive further
understands that if he does not revoke the Agreement within seven (7) days
following its execution (excluding the date of execution), it will become
effective, binding, and enforceable.

12.       Release by the Company. Provided that Executive executes this
Agreement and does not revoke this Agreement as provided in Section 11 above,
the Company, on behalf of itself and its successors and assigns, hereby fully
and forever releases, acquits and discharges Executive from all claims, demands,
actions, lawsuits, grievances, and obligations of any nature whatsoever that the
Company has or might have against Executive as of the date this Agreement is
executed by the Company arising from or in any way connected with or related to
Executive’s past service as an officer, director, employee, or agent of the
Company or any of its subsidiaries; provided, however, that such release (a)
shall not apply to any claims, demands, actions, lawsuits, grievances or causes
of action that the Company may have against Executive for past conduct that
constitutes fraud or willful misconduct, (b) shall not serve to waive or release
any rights or claims of the Company that may arise after the date this Agreement
is executed, and (c) shall not affect any future obligation which Executive may
have to the Company under the terms of this Agreement or the Employment
Agreement.

13.       Entire Agreement.  This Agreement sets forth the entire agreement of
Executive and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and Executive pertaining to
the subject matter of this Agreement.

14.       Miscellaneous.  Should any provision of this Agreement be declared or
be determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.

It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages from any court
of competent jurisdiction, and the prevailing party shall be entitled to recover
its reasonable costs and attorney’s fees.

A-4


--------------------------------------------------------------------------------




Nothing in this Agreement will be construed to prevent Executive from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers’ Benefit Protection Act.  Executive further
understands and agrees that if he or someone acting on his behalf files, or
causes to be filed, any such claim, charge, complaint, or action against the
Company and/or other entities, he expressly waives any right to recover any
damages or other relief, whatsoever from the Company and/or other entities
including costs and attorneys’ fees.

15.       Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the state of Texas without regard to
principles of conflict of laws.

 

VERITAS DGC INC.

 

By:

 

 

 

 

 

 

 

 

[Vice President, Human Resources]

 

 

 

 

Dated this           day of                   , 20         

 

EXECUTIVE

 

 

By:

 

 

 

 

Timothy L. Wells

 

 

 

 

 

 

 

Dated this           day of                            , 20         

A-5


--------------------------------------------------------------------------------